Woods, J.,
delivered the opinion of the court.
If it be conceded that the amended answer of appellees should have been allowed to be filed, still there can be no reversal, for, looking through the case as made by that amended answer, we see that the result actually reached by the court below was the same which must have been arrived at if the amendment had been allowed.
The facts upon which we base this opinion are, in substance, as follows, viz.: On March 6, 1891, the appellee executed her *318trust deed on the lands therein described, for the purpose of securing the payment of two notes of $12,000 each, given by her husband, Monroe Kling, to appellants, due, respectively, February 1, 1892, and February 1, 1893. On April 19, 1892, Monroe Kling and the appellants entered into a new contract, in writing, wherein it was stipulated that any balance that might remain due from Kling to appellants at the end of that business year should be regarded as cash advanced for the succeeding year; that Kling should ship, for the advances made and to be made, 1,450 bales of cotton to appellants, or pay $1.25 per bale on any deficiency in that number of bales; and that the appellants should have a lien, by way of mortgage, on all cotton and other products grown or controlled by him, Kling, with the further agreement' that the proceeds of crops should be “imputed to any debt” due by Kling to the appellants; the note given appellants by Kling, in accordance with this contract, covering the balance due for 1891, which was to be regarded and treated as an advance for 1892, as well as the money to be actually advanced for 1892, and amounting to something over $23,000, was discounted at 8 per cent., and the proceeds credited to Kling, to wit, about $21,500, and this note, in November, 1892, when it fell due, was charged to Kling on his account with appellants.
On February 11, 1893, and after maturity of the last note of $12,000, for whose payment appellee had given the security of the trust deed before mentioned, Kling and the appellants entered into another written contract, whereby, in consideration of advances to the amount of $24,000, made and to be made by appellants to Kling for that year ($20,000 being the balance due after settlement for the year 1892, and treated as that much cash advanced, and $4,000 to be thereafter advanced from time to time), Kling obligated himself to ship the appellants, during that year, 1,500 bales of cotton, and to pay $1.25 per bale for any deficiency in that number, and again gave a lien, having the force and effect of a mortgage, on all cotton and other pro*319ducts grown or controlled by Kling, to secure the new note then given by Kling to evidence the indebtedness for the year 1893. The net proceeds of this note of 1893, due November 1, 1893, were placed to Kling’s account as a credit by appellants, to wit, the sum of $24,000, discount at 8 per cent, and commissions at 2-|- per cent, to the appellants having been deducted from the face of the note of $26,107.87. By this contract of 1893 it was provided that the two notes of $12,000, to secure whose payment appellee had executed the trust deed, should be retained as security for the last named note of $26,-107.87, and policy No. 292,989 in the Equitable Life Insurance Co. was also pledged as like security, although it appears that the original $24,000, for whose payment the trust deed had been given, had been reduced to about $17,000, even by the method of appropriation of payments employed by the appellants. This contract of 1893, like the others, contained the stipulation that any balance due on the account of Kling for the year 1893 should be treated as a cash advance for the year 1894.
In February, 1894, a new note for $28,342, due November 1, 1894, was executed by Kling to appellants, which represented the balance from 1893 and was treated as so much cash advanced by appellants, together with several thousand dollars to be advanced during the year, and the net proceeds of this note, after deducting 8 per cent, discount and 2-J per cent, commission, was entered to Kling’s credit. Now, the contract between appellants and Kling, entered into in February, 1894, bound Kling to ship appellants 1,500 bales of cotton, and, in default thereof, to pay $1.25 for each bale he failed to ship, and a lien, in the nature of a mortgage, was created on cotton and other products grown or owned by Kling, to secure compliance with his obligation, and the said life insurance policy was again pledged to appellants. No reference whatever is made in this contract of 1894 to the original notes for $12,000 each, but a totally new plan for securing the note and contract *320of 1894, additional to that just mentioned, was adopted by Kling and the appellants, whereby Kling £ £ agreed to furnish them [the appellants] three notes of $7,000 each, with 8 percent. interest from date, payable one, two, and three years after date, signed by myself and wife, secured by deed of trust, on which my present deed of trust to them rests, which is now in full force. ’ ’
The appellee refused to carry out the agreement made by her husband and appellants, and, after final effort to induce her to join Kling in the execution of the three notes for $7,000 each, and a deed of trust to secure the same, and her final refusal so to do, one of the appellants, in view of appellee’s refusal, in answer to Kling’s inquiry as to what he must do, told Kling to “go right along as though nothing had happened.’’ The parties to the contract accordingly went right along with their business as though appellee had not refused to sign the three $7,000 notes and secure their payment by her trust deed, the appellants making advances as usual and retaining Kling’s note for $28,342 for advances for the year 1894, and this note has been sued upon by appellants in the chancery court of Yazoo county.
It seems clear to us that the contract between appellants and Kling to treat the balance remaining due by Kling, on settlement of his account for 1892, as an advance of money for the year 1893, and the discount of the note of Kling, containing this balance as well as the cash actually advanced, and the crediting Kling’s account with the net proceeds of the note of 1893, and the contract of 1894 to treat the balance of 1893, also, as cash advanced for 1894, the discount of Kling’s note of 1894, and the deducting of commissions therefrom, in addition, at 2-J- per cent., and the crediting of Kling’s account with the net proceeds, taken in connection with all the facts recited by us, show a cancellation by substitution of the notes for which appellee’s trust deed was security, despite the effort of appellants to transport bodily this trust deed and incorporate *321it into the new contracts made between Kling and themselves for the subsequent years.
Affirmed.